             Case 8:19-cv-02710-PX Document 93 Filed 07/22/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



 LA UNIÓN DEL PUEBLO ENTERO, et
 al.,

                        Plaintiffs,
        v.
                                                      No. 8:19-cv-02710-PX
 WILBUR L. ROSS, sued in his official
 capacity as U.S. Secretary of Commerce, et
 al.,


                        Defendants.



                            PLAINTIFFS’ NOTICE OF INTENT
                        TO SEEK LEAVE TO AMEND COMPLAINT

       Plaintiffs hereby provide notice of their intent to seek leave of Court to amend their

complaint based on the recent executive action entitled “Memorandum on Excluding Illegal Aliens

From the Apportionment Base Following the 2020 Census.” (See Dkt. 92).

       In this memorandum, dated July 21, 2020 and filed with the Court by Defendants today,

President Trump orders the Secretary of Commerce to “take all appropriate action . . . to provide

information permitting the President, to the extent practicable, to exercise the President's discretion

to carry out the policy [of excluding individuals who are not in a lawful immigration status from

the population used to apportion seats in the U.S. House of Representatives].” Id. at 4.

       The 2020 Census is underway, and Defendants no longer may add a question regarding

immigration status to the Census questionnaire. Thus, Defendants will use alternative data sources

to estimate the population of individuals they believe “are not in a lawful immigration status.” In

addition, the purpose of the memorandum’s directive to Secretary Ross—to enable the President

                                                  1
           Case 8:19-cv-02710-PX Document 93 Filed 07/22/20 Page 2 of 3



to exclude undocumented immigrants from congressional apportionment—bears a close

relationship to Defendants’ current plans to produce a dataset that states will use to conduct citizen

voting age population apportionment, with the same attendant issues of lack of accuracy and

discrimination against Latinos, non-U.S. citizens and those who live near non-U.S. citizens.

Plaintiffs allege that this exclusion from apportionment intends to discriminate, and will result in

discrimination against these groups.

       Accordingly, Plaintiffs give notice that they intend to seek leave of Court to amend their

complaint to include new allegations and claims.


Dated: July 21, 2020                           Respectfully submitted,

                                               By /s/ Terry Ao Minnis

                                               ASIAN AMERICANS ADVANCING JUSTICE |
                                               AAJC
                                               John C. Yang (IL Bar No. 6210478)*
                                               Niyati Shah (NJ Bar No. 026622005)
                                               Terry Ao Minnis (MD Bar No. 20547)º
                                               Eri Andriola (NY Bar No. 5510805)º
                                               1620 L Street, NW, Suite 1050
                                               Washington, DC 20036
                                               Phone: (202) 815-1098

                                               MEXICAN AMERICAN LEGAL DEFENSE
                                               AND EDUCATIONAL FUND
                                               Thomas A. Saenz (CA Bar No. 159430)º
                                               Nina Perales (TX Bar No. 24005046)º
                                               Andrea Senteno (NY Bar. No. 5285341)º
                                               Tanya G. Pellegrini (CA Bar No. 285186)º
                                               1016 16th Street NW, Suite 100
                                               Washington, DC 20036
                                               Phone: (202) 293-2828
                                               Facsimile: (202) 293-2849

                                               * Pro hac vice applications forthcoming
                                               º Not admitted in DC.




                                                  2
           Case 8:19-cv-02710-PX Document 93 Filed 07/22/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE


I certify that on this 21st day of July, 2020, I caused a copy of Plaintiffs’ Notice of Intent to Seek
Leave to Amend Complaint to be sent to all parties receiving CM/ECF notices in this case.


                                                      /s/ Terry Ao Minnis
                                                      Terry Ao Minnis




                                                  3
